Name: Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: tariff policy;  prices;  agricultural activity;  economic geography;  executive power and public service;  foodstuff
 Date Published: nan

 30 . 3 . 90 Official Journal of the European Communities No L 84/85 COUNCIL REGULATION (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 30 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 3743/87 (2), and in particular Article 12 thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas the Fourth ACP-EEC Convention , hereinafter referred to as the 'Convention' was signed at Lom6 on 15 December 1989 ; Whereas Article 168 (2) (a) of the Convention lays down that products originating in the ACP States and :  listed in Annex II to the Treaty, when they come under a common organization of the market within the meaning of Article 40 of the Treaty, or  subject, on importation into the Community, to specific rules introduced as a result of the implemen ­ tation of the common agricultural policy, shall be imported into the Community, notwithstanding the general arrangements applied in respect of third countries , in accordance with the following provisions : ( i) those products shall be imported free of customs duties for which Community provisions in force at the time of import do not provide, apart from customs duties, for the application of any measure relating to their import ; (ii) for products other than those referred to under (i), the Community shall take the necessary measures to ensure more favourable treatment than that granted to third countries benefiting from the most ­ favoured-nation clause for the same products ; Whereas Article 168 (2) (d) of the Convention lays down that the arrangements referred to under point (a) of that paragraph shall enter into force at the same time as the Convention and shall remain applicable for its duration ; Whereas it has been agreed to apply the arrangements on trade in agricultural products and foodstuffs set out in Article 168 (2) (a) of the Convention to the ACP States signatories to the Convention as from 1 March 1990, that is to say before the Convention enters into force ; Whereas the Regulations on the common organization of the markets in the sectors concerned establish trade arrangements with third countries ; Whereas for the purposes of this Regulation, the term 'import duties' shall be interpreted in accordance with Article 1 (2) (a) of Council Regulation (EEC) No 918/ 83 of 28 March 1983 setting up a Community system of reliefs from customs duties (5) as last amended by Regulation (EEC) No 4235/88 (*) ; Whereas, on the one hand, these trade arrangements provide for the application of customs duties only on the import of a number of products ; whereas , on the other hand, they involve the application of customs duties and/or import levies especially on certain kinds of meat and products processed from fruit and vegetables , the charging of levies in respect of cereals , rice and products processed from cereals and rice, the charging of an ad valorem duty and a variable component on certain goods resulting from the application of customs duties and other measures in respect of imports of fishery products , certain fruit and vegetables, and oils and fats ; whereas the obligations of the Community towards the ACP States under Article 168 (2) (a) of the Convention may be fulfilled by granting total or partial exemption from import duties for the products in question wh^re they originate in the ACP States ; (') OJ No L 323 , 29. 11 . 1980, p. 1 . O OJ No L 352, 15 . 12 . 1989, p. 29 . (3 ) OJ No C 44 , 24 . 2 . 1990 , p. 16 . ( 4 ) OJ No C 68 , 19 . 3 . 1990 . O OJ No L 105 , 23 . 4 . 1983, p. 1 . (') OJ No L 273 , 31 . 12 . 1988 , p. 1 . No L 84/86 Official Journal of the European Communities 30 . 3 . 90 with its safeguard clauses applying as complementary measures ; whereas, upon the entry into force of a new Decision, the provisions which it lays down will be applicable ; Whereas it should be specified that the advantages resulting from Article 168 (2) (a) of the Convention are accorded only to originating products within the meaning of Protocol 1 concerning the definition of the concept of 'originating products' and methods of admin ­ istrative cooperation, annexed to the Convention, the early application of which was approved in Regulation (EEC) No 714/90 ('); Whereas fishery products are subject to the provisions ofArticle 1 of the Protocol on special arrangements for Greenland, annexed to the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities signed on 13 March 1984 (6), and to those of Council Regulation (EEC) No 225/85 of 29 January 1985 laying down certain specific measures in connection with the special arrangements on fisheries applicable to Greenland (7); Whereas , furthermore, these advantages should be combined with certain conditions and limited to certain annual and multinational quantities on a case-by-case basis ; Whereas there have traditionally been trade flows from the ACP States to the French overseas departments ; whereas measures should therefore be introduced to encourage the importation of certain products orig ­ inating in the ACP into these French overseas departments to cover local consumption requirements, including consumption following processing ; whereas provision should be made for altering the arrangements governing access to the markets in products originating in the ACP States referred to in Article 168 (2) of the Convention, particularly in the light of the said departments' economic development requirements ; Whereas, pursuant to Council Regulation (EEC) No 1820/ 87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities (*), the transi ­ tional measures applicable to imports into Spain and Portugal of products originating in the ACP States, as laid down in the said Protocol, shall , for the periods provided for in that Protocol, also be applicable in the framework of the Convention, HAS ADOPTED THIS REGULATION : Whereas it should be stipulated that the safeguard clauses provided for in the Regulations on the common organization of the agricultural markets and in specific rules introduced as a result of the implementation of the common agricultural policy are applicable ; whereas by virtue of the early application of the trade cooperation provisions of the Convention, Article 177 thereof shall be applied as a complement to Council Regulation (EEC) No 1316/87 of 11 May 1987 . on the safeguard measures provided for in the Third ACP-EEC Convention ('), which remains applicable during the transitional period and will be replaced by an implementing regulation valid for the duration of the Fourth Convention ; Article 1 1 . This Regulation shall apply to products originating in the ACP States listed in Annex I or in the countries and territories listed in Annex II . 2 . The rules of origin applicable to products imported from the ACP States on the one hand and the countries and territories on the other shall be those in Protocol 1 to the Convention and those laid down in Article 2 of Decision 90/146/EEC respectively. These provisions shall cease with effect from the entry into force of the similar rules contained in the Decision to be taken on the association of the countries and territories . Whereas the association of the Community with the overseas countries and territories, hereinafter referred to as 'the countries and territories', is governed by Decision 86/283/EEC (2) as last amended by Decision 90/ 146/EEC (J) and Decision 86/47/EEC (4), as last amended by Decision 86/645/EEC (s), in respect of the import arrangements for agricultural products and certain goods resulting from the processing of agri ­ cultural products and in respect of the rules of origin, 3 . Should there be a change in the status of the countries and territories listed in Annex II, the list of States, countries and territories referred to in Annexes I and II shall be adapted accordingly by the Commission. (') See page 1 of this Official Journal . (') OJ No L 125 , 14 . 5 . 1987, p. 1 . C) OJ No L 175 , 1 . 7 . 1986, p. 1 . (J) See page 108 of this Official Journal . (4) OJ No L 63 , 5 . 3 . 1986, p. 95 . ( s) OJ No L 380, 31 . 12 . 1986, p. 66 . O OJ No L 29, 1 . 2 . 1985 , p. 1 . O OJ No L 29, 1 . 2 . 1985 , p. 18 . (') OT No L 172 , 30 . 6 . 1987, p. 1 . 30 . 3 . 90 Official Journal of the European Communities No L 84/87 TITLE I Beef and veal If deliveries do not exceed this amount, the procedure provided for under paragraph 3 shall apply. 3 . If an ACP State is not able to supply its annual quota as set out in paragraph 1 or if, as a result of an actual or predicted contraction of exports due to a disaster such as drought, a cyclone or disease affecting livestock, it does not wish to benefit from the possibility of delivery in the previous or the following year, a decision may be taken at its request, submitted by 1 October of each year at the latest, and in accordance with the procedure referred to in Article 27, to reallocate the quantities laid down in paragraph 1 among the other States concerned, up to the limit of 39 100 tonnes . Article 2 The products referred to in Article 1 of Council Regu ­ lation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (x) as last amended by Regulation (EEC) No 571 /89 (2), shall be imported free of customs duties . Where, in the course of a year, imports into the Community of products falling within CN codes 0201 , 0202, 0206 10 95, 0206 29 91 , 1602 50 10 or 1602 90 61 , originating in an ACP State or country or territory exceed a quantity equivalent to imports into the Community during whichever year between 1969 and 1974 Community imports of products of that origin were highest, plus an annual growth rate of 7 °/o , exemption from customs duties on the products of that origin shall be partially or totally suspended in accordance with the procedure laid down in Article 27. In that event the Commission shall report to the Council which, acting by a qualified majority on a proposal from the Commission, shall determine the arrangements to be applied to the imports in questions. TITLE II Sheepmeat and goatmeat Article 5 1 . N The products referred to in Article 1 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (3) shall be imported free of customs duties. 2 . No levy shall be applied to imports of the following products, specified in Article 1 (a) of Regulation (EEC) No 3013/89 : Article 3 Within the country-by-country and overall limits referred to in Article 4, import duties other than customs duties, applied to products originating in the ACP States and referred to in Article 1 (a) of Regulation (EEC) No 805 /68 shall be reduced by an amount to be fixed quarterly by the Commission, corresponding to 90 °/o of the average import duties applicable during a reference period . live sheep and goats, other than pure-bred breeding animals, falling within CN code 0104 10 90 or 0104 20 90, meat of sheep and goats, fresh, chilled or frozen, falling with CN code ex 0204, other than that of domestic sheep, Article 4 1 . The reduction in import duties provided for in Article 3 shall apply on a country-by-country basis per calendar year to the following quantities of boneless meat : meat of sheep and goats, salted, in brine, dried or smoked, falling within CN code ex 0210 90 11 or ex 0210 90 19, other than that of domestic sheep. Botswana : Kenya : Madagascar : Swaziland : Zimbabwe : 18 916 tonnes, 142 tonnes, 7 579 tonnes, 3 363 tonnes, 9 100 tonnes . 3 . The levy applicable to imports of meat from domestic sheep falling within CN code ex 0204, ex 0210 90 11 or ex 0210 90 19 shall be reduced by 50 % within the limits of a quota of 250 tonnes per calendar year to be charged against the quantities fixed in Article 1 of Regulation (EEC) No 3643/85 (4), as last amended by Regulation (EC) No 3939/87 (5). 2 . The reduction applies to 39 100 tonnes against which the quantities exported by the countries in question will be charged up to the limit of the annual quotas indicated in paragraph 1 . O OJ No L 289, 7 . 10 . 1989, p. 1 . (4) OJ No L 348 , 23 . 12 . 1985, p. 2 . (') OJ No L 373, 31 . 12 . 1987, p. 1 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24. O OJ No L 61 , 4 . 3 . 1989, p. 43 . No L 84/ 88 Official Journal of the European Communities 30. 3 . 90 TITLE III Poultry meat market in fishery products (3), as last amended by Regu ­ lation (EEC) No 1495/89 (4), shall be imported free of customs duties. Article 6 1 . The levy applicable to imports of poultry meat falling within CN code 0207 shall be reduced by 50 % within the limits of a quota of 200 tonnes per calendar year. 2 . The levy applicable to imports of prepared or preserved meat or offal falling within CN code 1602 31 or 1602 39 and obtained from poultry falling within CN code 0105 shall be reduced by 50 °/o within the limits of a quota of 250 tonnes per calendar year. TITLE VII Oils and fats Article 10 The products referred to in Article 1 (2) (a) and (b) of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (s), as last amended by Regu ­ lation (EEC) No 2902/89 (6), shall be imported free of customs duties . TITLE IV Milk products TITLE VIII Cereals Article 7 The levy applicable to imports of milk and cream, concentrated or containing added sugar or other sweetening matter, falling within CN code 0402 and to cheese and curd falling within CN code 0406 shall be that fixed in accordance with Article 14 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), reduced by 50 % within the limits of a quota of 500 tonnes per calendar year for all products in each of CN codes 0402 and 0406. Article 11 1 . The levy applicable to imports of maize falling within CN code 0709 90 60, 0712 90 19 , 1005 10 90 or 1005 90 00 shall be that fixed in accordance with Article 13 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (7), as last amended by Regulation (EEC) No 201 /90 (*), reduced by ECU 1,81 per tonne . 2 . The levy applicable to imports of grain sorghum falling within CN code 1007 00 shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75, reduced by 60 °/o within the limits of a quota of 100 000 tonnes per calendar year and by 50 % beyond that quota. 3 . No levy shall be charged on imports of millet falling under CN code 1008 20 00 within the limits of a quota of 60 000 tonnes per calendar year. Where that quota is exceeded, the levy applicable shall be reduced by 50 %. TITLE V Pigmeat Article 8 The levy applicable to imports of sausages and similar products of pigmeat, meat offal or blood falling within CN code 1601 00 shall be reduced by 50 % within the limits of a quota of 250 tonnes per calendar year. TITLE VI Fisheries Article 9 Without prejudice to the conditions laid down in Article 1 of the Protocol on special arrangements for Greenland, and to the decisions which may be taken pursuant to Regulation (EEC) No 225/86 as regards fisheries products originating in Greenland, the products specified in Article 1 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the TITLE IX Rice Article 12 1 . Within the limits of the quantities laid down in Article 13, the levy applicable to imports of rice falling within CN code 1006 shall be equal, per 1 000 kilograms of product, to the levy applicable to imports of rice from third countries, reduced as follows : O OJ No L 379, 31 . 12 . 1981 , p. 1 . (4) OJ No L 148 , 1 . 6 . 1989, p. 1 . C) OJ No L 172, 30 . 9. 1966, p. 3025/66. (') OJ NO L 280, 29. 9. 1989, p. 2 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 .C) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 378 , 27. 12 . 1989 , p. 1 . ( ¢) OJ No L 22, 27. 1 . 1990 , p. 7 . 30 . 3 . 90 Official Journal of the European Communities No L 84/89 falling within CN codes 1006 10 21 to 1006 10 98 , 1006 20 and 1006 30 and 20 000 tonnes of broken rice falling within CN code 1006 40 00 . Quantities of rice at other stages of processing than husked rice shall be converted at the rates laid down in Article 1 of Commission Regulation No 467/67/EEC (5), as last amended by Regulation (EEC) No 2325/88 (4). 2 . Depending on the dates of entry into force and expiry of this Regulation, the quantities provided for in paragraph 1 , expressed per calendar year, shall be calculated pro rata temporis. 3 . The Commission shall suspend the application of Article 12 for the remainder of the year if it finds during the current year that imports under the above provisions have reached the levels referred to in paragraph 1 . TITLE X Cereal substitutes and products processed from cereals and rice Article 14 1 . Customs duties and fixed components of levies applicable to imports of the products listed in Annex A to Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 shall not be charged on any of those products. 2 . The variable component shall be reduced :  by ECU 1,81 per 1 000 kilograms for products falling within CN code 0714 10 99 or . ex 0714 90 19, excluding arrowroot,  ECU 3,63 per 1 000 kilograms for products falling within CN code 0714 10 10 or ex 1106 20, excluding flour and meal of arrowroot,  by 50 % for products falling within CN code 1108 14 00 or ex 1108 19 90, excluding arrowroot starch. 3 . The variable component of the levy shall not be charged in respect of imports of :  arrowroot and arrowroot flour, meal and starch falling within CN code ex 0714 90 11 , ex 0714 90 19, ex.1106 20 10, ex 1106 20 91 , ex 1106 20 99 or ex 1108 19 90,  products falling within CN code ex 0714 10 91 or ex 0714 90 11 , excluding arrowroot. (a) in the case of paddy rice within CN codes 1006 10 21 to 1006 10 98 :  by 50 % and  by ECU ,3 ,6 ; (b) in the case of husked rice falling within CN code 1006 20 :  by 50 °/o , and  by ECU 3,6 ; (c) in the case of semi-milled rice falling within CN codes 1006 30 21 to 1006 30 48 :  by the amount for the protection of the industry referred to in Article 14 (3) of Council Regu ­ lation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1806/89 (2), converted at the conversion rate between milled rice and semi-milled rice referred to in the third indent of Article 19 (a) of that Regulation,  by 50 % of the levy thus reduced, and  by ECU 5,4 ; (d) In the case of wholly milled rice falling within CN codes 1006 30 61 to 1006 30 98 :  by the amount for the protection of the industry referred to in Article 14 (3) of Regulation (EEC) No 1418 /76,  by 50 % of the levy thus reduced, and  by ECU 5,4 ; (e) In the case of broken rice falling within CN code 1006 40 00 :  by 50 %, and  by ECU 3,0 . 2 . Paragraph 1 shall apply only to imports for which the importer provides proof that an export charge of an amount equivalent to the reduction referred to in the said paragraph has been collected by the exporting country. Article 13 1 . The reduction in the levy provided for in Article 12 shall be subject, per calendar year, to a maximum expressed as husked rice, of 125 000 tonnes of rice O OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 177, 24 . 6 . 1989, p. 1 . (') OJ No L 204, 24. 8 . 1967, p. 1 . (4) OJ No L 202, 27. 7 . 1988 , p. 41 . No L 84/90 Official Journal of the European Communities 30 . 3 . 89 TITLE XI Fruit and vegetables Article 15 1 . The products listed below shall be imported free of customs duties : CN code Description 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : 0706 90 ex 0706 90 90  Other : Other : - Radishes (Raphanus sativus) termed 'Mooll' radishes 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled : 0709 Other vegetables, fresh or chilled : 0709 30 00  Aubergines (egg plants) 0709 40 00  Celery, other than celeriac 0709 60  Fruits of the genus Capsicum or of the genus Pimenta : 0709 60 10 Sweet peppers 0709 90  Other : 0709 90 70 Courgettes 0709 90 90 Other 0802 Other nuts, fresh or dried, whether or not shelled or peeled : 0802 50 00  Pistachios ' 0802 90  Other : 0802 90 10 Pecans 0802 90 90 Other 0805 Citrus fruit, fresh or dried : 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus auranti/olia): 0805 30 90 Limes (Citrus auranti/olia) 0805 40 00  Grapefruit 0805 90 00  Other 0807 Melons (including watermelons) and pawpaws (papayas), fresh : 0807 10  Melons (including watermelons) 0807 20 00  Pawpaws (papayas) 0810 Other fruit, fresh : 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium: 0810 40 30 Myrtilles (fruits of the species Vaccinium myrtillus) 0810 90  Other 30 . 3 . 90 Official Journal of the European Communities No L 84/91 2 . For the products listed below, customs duties shall be reduced as follows : CN code Description Reduction 0702 00 Tomatoes excluding cherry tomatoes, fresh or chilled : ex 0702 00 10  From 1 November to 14 May: l - From 15 November to 30 April (within the limits of aCommunity tariff quota of 2 000 tonnes per year) 60% 0709 Other vegetables, fresh or chilled : ex 0709 20 00 - Asparagus : - From 16 January to 31 January 40 % 0805 Citrus fruit, fresh or dried : 0805 10  Oranges 80 % 0805 20 - Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids 80% 3 . Imports of the products listed below shall attract the customs duty indicated : CN code Description Duty(%) 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium : 0810 40 50 Fruits of the species Vaccinium macrocarpon and Vaccinium corymbosum 3 0810 40 90 Other 5 Article 16 1 . The customs duties applicable to imports into the Community of the products listed below shall be progressively reduced within the limits indicated, according to the rules set out in paragraph 2 : CN code Description Reduction (o/o) Quota (TQ) Reference Quantity (RQ) &lt;t.) 0702 00 Tomatoes, fresh or chilled : Cherry tomatoes  From 15 November to 30 Aprilex 0702 00 10 100 TQ 2 000 No L 84/92 Official Journal of the European Communities 30 . 3 . 90 CN code Description Reduction (0/0) Quota (TQ) Reference Quantity (RQ) (t.) 0703 Onions, shallots , garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10 - Onions and shallots : Onions : ex 0703 10 19  Other I From 1 February to 1 5 May 100 RQ 800 ex 0703 20 00  Garlic : I - From 1 February to 31 May 100 RQ 500 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 0704 90  Other : \ ex 0704 90 90 Other : \ I - Chinese cabbage, from 1 November to 31December 100 RQ 1 000 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled :  Lettuce : 0705 11 Cabbage lettuce : I From 1 April to 30 November : 100 RQ 1 000 ex 0705 11 10  Iceberg lettuce, from 1 July to 31 October 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots fresh or chilled : ex 0706 10 00  Carrots and turnips \  Carrots, from 1 January to 31 March 100 RQ 800 0706 90  Other: I 0706 90 30 Horseradish (Cochlearia armoracia) 100  ex 0706 90 90 Other : I I  Salad beetroot 100 RQ 100 0707 00  Cucumbers, and gherkins, fresh or chilled : Cucumbers ex 0707 00 11 ex 0707 00 19 - Small wÃ inter cucumbers (*) 100 RQ 100 0709 Other vegetables, fresh or chilled : \ ex 0709 1000  Globe artichokes : I - From 1 October to 31 December 100 RQ 1 000 : ex 0709 2000  Asparagus : l - From 15 August to 15 January 100   Mushrooms and truffles : I (*) 'Small cucumbers' means cucumbers whose length does not exced 15 cm. 30 . 3 . 90 Official Journal of the European Communities No L 84/93 CN code Description Quota (TQ) Reduction Reference (%) Quantity (RQ) W 0709 51 Mushrooms : 0709 51 90 Other 100  ... 0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Walnuts : 0802 31 00 0802 32 00 In shell Shelled 100 RQ 700 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 20 - Figs : ex 0804 20 10 Fresh, from 1 November to 30 April 100 TQ 200 0805 Citrus fruit, fresh or dried : ex 0805 10 - Oranges, from 15 May to 30 September 100 RQ 25 000 ex 0805 20  Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids, from 15 May to 30 September 100 RQ 4 000 0808 Apples, pears and quinces, fresh : 0808 10 - Apples 50 TQ 1 000 0808 20  Pears and quinces : ex 0808 20 Pears 50 TQ 1 000 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : ex 0809 10 00  Apricots : l - From 1 September to 30 April 100 RQ 2 000 0809 20  Cherries : \ ex 0809 20 90 - - From 16 July to 30 April : - From 1 November to 31 March 100 RQ 2 000 ex 0809 30 00  Peaches, including nectarines : - From 1 December to 31 March 100 RQ 2 000 0809 40  Plums and sloes : Plums : ex 0809 40 19 From 1 October to 30 June : l \  From 15 December to 31 March 100 RQ 2 000 0809 40 90  Sloes 100 RQ 500 0810 Other fruit, fresh : 0810 10  Strawberries : ex 0810 10 90 From 1 August to 30 April : L  From 1 November to end February 100 TQ 1 500 No L 84/94 Official Journal of the European Communities 30 . 3 . 90 CN code Description Reduction (%) Quota (TQ) Reference Quantity (RQ) (t.) 0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 50  Mixtures of nuts or dried fruits of this chapter : Il 0813 50 30 Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 100 2 . The duty reduction indicated in paragraph 1 shall be phased in over the same periods and in accordance with the same timetable as those laid down in the Act of Accession of Spain and Portugal for the same products imported from these countries into the Community as constituted on 31 December 1985 . During this period of gradual reduction where the customs duties applied to imports of products from Spain and Portugal into the Community as constituted on 31 December 1985 differ, the higher of the two customs duties shall be applied to products originating in the ACP States or countries and territories . Where, pursuant to Regulation (EEC) No 486/85 ('), as last amended by Regulation (EEC) No 3530/89 (2), customs duties on the products listed in paragraph 1 are lower for the ACP States than for Spain and Portugal , the provisions of Regu ­ lation (EEC) No 486/85 shall be retained beyond 28 February 1990 and dismantling shall begin once the duties applied to the same products originating in Spain and Portugal fall below the duties applied to those originating in ACP States or countries and territories. 3 . If imports of a product referred to in paragraph 1 exceed the reference quantity, a decision may be taken in accordance with the procedure provided for in Article 27 to make it subject to a ceiling equal to the reference quantity, having regard to the annual balance of trade in the product. If a ceiling fixed in accordance with paragraphs is reached during the course of a year, the Commission may, by means of a Regulation, reintroduce the customs duties applicable to third countries . TITLE XII Sugar Article 17 The levy applicable to imports of molasses falling within CN code 1703 shall be reduced by ECU 0,5 per 100 kg. Where the said levy is ECU 0,5 per 100 kg or less it shall not be charged, These provisions shall apply to amounts up to an overall limit of 600 000 tonnes per marketing year. O OJ No L 61 , 1 . 3 . 1985 , p. 2 . O OJ No L 347, 28 . 11 . 1989, p. 3 . 30 . 3 . 89 Official Journal of the European Communities No L 84/95 TITLE XIII Products processed from fruit and vegetables Article 18 1 . The products listed in Article 1 of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), shall be imported free of customs duties. 2 . Levies shall not be charged on imports of the products listed below : CN code Description 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10 - Homogenized preparations : 2007 10 10 With a sugar content exceeding 13 % by weight  Other : 2007 99 Other : With a sugar content exceeding 30 % by weight : 2007 99 10 Plum j&gt;ur £e and plum paste in immediate packings of a net content exceeding 100 kg, for industrial processing 2007 99.20 Chestnut purde and paste Other : 2007 99 31 Of cherries 2007 99 33 Of strawberries 2007 99 35 Of raspberries 2007 99 39 Other With a sugar content exceeding 13 % but not exceeding 3-0-% : 2007 99 51 Chestnut puree and paste 2007 99 59 Other 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 20 - Pineapples : Containing added spirit : In immediate packings of a net content exceeding 1 kg : 2008 20 11 With a sugar content exceeding 17 °/o by weight In immediate packings of a net content not exceeding 1 kg : 200820 31 With a sugar content exceeding 19 °/o by weight Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : C) OJ No L 49, 27. 2 . 1986, p. 1 . O OJ No L 118 , 29 . 4 . 1989, p. 29. No L 84/96 Official Journal of the European Communities 30. 3 . 89 CN code Description 2008 20 51 With a sugar content exceeding 17 % by weight Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 20 71 "With a sugar content exceeding 19 % by weight 2008 30  Citrus fruit : Containing added spirit : With a sugar content exceeding 9 % by weight : ex 2008 30 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas :  Grapefruit segments ex 2008 30 19 Other : - Grapefruit segments Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 30 51 Grapefruit segments Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 30 71 Grapefruit segments 2008 40  Pears : l Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 40 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 40 19 Other In immediate packings of a net content not exceeding 1 kg : 2008 40 31  With a sugar content exceeding 15 % by weight Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 40 51 With a sugar content exceeding 13 % by weight Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 40 71 With a sugar content exceeding 15 % by weight 2008 80  Strawberries : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 80 11 Of an actual alcoholic strength by mass not exceeding 11,85% mass 2008 80 19 Other; Not containing added spirit : 2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70 Containing added sugar, in immediate packings of a net content not exceeding 1 kg 30 . 3 . 89 Official Journal of the European Communities No L 84/97 CN code Description 2008 92 Mixtures : Containing added spirit : With a sugar content exceeding 9 % by weight : ex 2008 92 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mass : - Mixtures of pineapple, pawpaw and passion fruit ex 2008 92 19 : Other : - Mixtures of pineapple, pawpaw and passion fruit Not containing added spirit : Containing added sugar : ex 2008 92 50 In immediate packings of a net content exceeding 1 kg Other : ex 2008 92 71 Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapple, pawpaw and passion fruit ex 2008 92 79 Other : - Mixtures of pineapple, pawpaw and passion fruit 2008 99 Other : Containing added spirit : Grapes : 2008 99 21 With a sugar content exceeding 13 % by weight Other : With a sugar content exceeding 9 % by weight : ' Of an actual alcoholic strength by mass not exceeding 11,85 % mass : 2008 99 25 Passion fruit and guavas Other : 2008 99 32  Passion fruit and guavas Not containing added spirit : Containing added sugar, in immediate packings of a net content not exceeding 1 kg ; 2008 99 43 Grapes 2008 99 45 Plums Other : 2008 99 46  Passion fruit, guavas and tamarinds Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 99 53 Grapes 2008 99 55 Plums Other : 2008 99 61  Passion fruit and guavas 2009 Fruit juices (including grape , must) and vegetable juices, unfermented. and not containing added spirit, whether or not containing added sugar or other sweetening matter : No L 84/98 Official Journal of the European Communities 30. 3. 89 CN code Description 2009 20  Grapefruit juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 20 11 Of a value not exceeding ECU 30 per 100 kg net weight Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 20 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 °/o by weight 2009 40  Pineapple juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 40 11 Of a value not exceeding ECU 30 per 100 kg net weight L Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 2009 40 30 Of a value exceeding ECU 30 per 100 kg net weight Other : 2009 40 91 With an added sugar content exceeding 30 e/o by weight 2009 40 93 With an added sugar content not exceeding 30 % by weight 2009 80 - Juice of any other fruit or vegetable : Of a density exceeding 1,33 g/cm5 at 20 °C : Other : 2009 80 32 Of a value not exceeding ECU 30 per 100 kg net weight : L Passion fruit and guavas Other : 2009 80 83 With an added sugar content exceeding 30 °/o by weight : Passion fruit and guavas 2009 90  Mixtures of juices : Of a density exceeding 1,33 g/cm3 at 20 °C : Other : ex 2009 90 21 Of a value not exceeding ECU 30 per 100 kg net weight :  Pineapple, pawpaw and passion fruit juice Other : Of a value not exceeding ECU 30 per 100 kg net weight : Other : ex 2009 90 91 With an added sugar content exceeding 30 % by weight  Pineapple, pawpaw and passion fruit juice TITLE XIV Wine Article 19 The products listed below shall be imported free of customs duties : CN code Description 2009 60 - Grape juice (including grape must): Of a density exceeding 1,33 g/cm3 at 20 °C : 30 . 3 . 89 Official Journal of the European Communities No L 84/99 CN code Description ex 2009 60 11 Of a value not exceeding ECU 22 per 100 kg net weight : - With an added sugar content exceeding 30 °/o by weight ex 2009 60 19 Other : - With an added sugar content exceeding 30 % by weight Of a density not exceeding 1,33 g/cmJ at 20 °C : Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 51 Concentrated 2009 60 59 Other Of a value not exceeding ECU 18 per 100 kg net weight : With an added sugar content exceeding 30 % by weight : 2009 60 71 Concentrated 2009 60 79 Other 2009 60 90  Other 2204 30  Other grape must : Other : 2204 30 91 Of a density of 1,33 g/cmJ or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 °/o vol 2204 30 99 Others TITLE XV Raw tobacco Article 20 v The tobacco products listed in Article 1 of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco C), as last amended by Regu ­ lation (EEC) No 203/90 (2), shall be imported free of customs duties . Article 21 If serious disturbances occur as a result of a large increase in duty-free imports of products falling within CN code 2401 , originating in the ACP States or in the countries and territories, or if these imports create difficulties which bring about a deterioration in the economic situation of a region of the Community, the Council may, without prejudice to Article 30, and acting by a qualified majority on a proposal from the Commission, take measures to counteract any deflection of trade. 0) OJ No L 94, 28 . 4 . 1970, p. 1 . O OJ No L 22, 27. 1 . 1990, p. 10 . No L 84/ 100 Official Journal of the European Communities 30 . 3 . 89 TITLE XVI Goods to which Regulation (EEC) No 3033/80 applies Article 22 1 . No fixed component shall be charged on imports of goods to which Regulation (EEC) No 3033/80 applies . 2 . The variable component shall not be charged on imports of the goods listed below : CN code Description 1702 50 00  Chemically pure fructose 1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 90  Other : 1704 90 30 White chocolate 1806 Chocolate and other food preparations containing cocoa : 1806 20 - Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10 Containing 31% or more by weight of cocoa butter or containing a combined weight of 31 °/o or more of cocoa butter or milk fat 1806 20 30 Containing a combined weight of 25 °/o or more, but less than 31 °/o of cocoa butter and milk fat Other : 1806 20 50 Containing 18 °/o or more by weight of cocoa butter 1806 20 90 Other - Other, in blocks, slabs or bars : 1806 31 00 Filled i 1806 32 Not filled 1806 90  Other : Chocolate and chocolate products : Chocolates, whether or not filled : 1806 90 11 Containing alcohol 1806 90 19 Other Other : 1806 90 31 Filled 1806 90 39 Not filled - 1806 90 50 Sugar confectionary and substitutes therefor made from sugar substitution products, containing cocoa 30 . 3 . 90 Official Journal of the European Communities No L 84/ 101 CN code Description ex 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing powder in a proportion by weight of lessthan 50 °/o , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoapowder in a proportion by weight of less man 10 %, not elsewhere specified or included : - Whether or not containing less than 1,5 % by weight of milk fat, with a starch or flour content of 50 % or over but of less than 75 °/o by weight, excluding malt extract 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical^ use, sealing wafers, rice paper and similar products : ex 1905 30 - Sweet biscuits, waffles and wafers : Biscuits ex 1905 40 00 - Rusks, toasted bread and similar toasted products :  Excluding ships' biscuits ex 1905 90  Other : Biscuits 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 99 Other : Containing added spirit Not containing added spirit : 2008 99 85 Maize (corn), other than sweetcorn (Zea mays var, saccharata) TITLE XVII Other markets subject to common organization Article 23 The products referred to in the following Regulations shall be admitted free of customs duties :  Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ('), as last amended by Regulation (EEC) No 3991 /87 C).  Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (J), as last amended by Regu ­ lation (EEC) No 789/89 (4). O OJ No L 55 , 2 . 3 . 1968, p. 1 . (2) OJ No L 377, 31 . 12 . 1987, p. 19. 0) OJ No L 151 , 30. 6. 1968 , p . 16 . O OJ No L 85 , 30 . 3 . 1989, p . 3 . No L 84/ 102 Official Journal of the European Communities 30 . 3 . 89  Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (*), as last amended by Regulation (EEC) No 3995/ 87 (2).  Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (3), as last amended by Regulation (EEC) No 3808 /89 (4).  Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (').  Council Regulation (EEC) No 1117/78 of 22 May- 1978 on the common organization of the market in dried fodder (7), as last amended by Regulation (EEC) No 2275/89 (*). TITLE XVIII Provisions relating to the French overseas departments Article 24 1 . Subject to paragraphs 3 and 4, the levies shall not be applied to direct imports into the French overseas departments of the products listed below originating in the ACP States or in the countries or territories : CN code Description 0102 Live bovine animals : 0102 90  Other : Domestic species : 0102 90 10 Of a weight not exceeding 220 kg Of a weight exceeding 220 kg : 0102 90 31 Heifers (female bovines that have never calved) 0102 90 33 Cows 0102 90 35 Bulls 0102 90 37 Steers (bullocks) 0201 Meat of bovine animals, fresh or chilled 0202 Meat of bovine animals, frozen 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10 - Of bovine animals, fresh or chilled : Other: O OJ No L 146, 4 . 7 . 1970, p . 1 . (2) OJ No L 377, 31 . 12 . 1987, p . 34. O OJ No L 175, 4 . 8 . 1971 , p. 1 , O OJ No L 371 , 20. 12 . 1989, p . 1 . O OJ No L 246, 5 . 11 . 1971 , p . 1 . O OJ No L 128 , 11 . 5 . 1989, p. 35 . O OJ No L 142, 30. 5 . 1978, p. 1 . ( ¢) OJ No L 218 , 28 . 7 . 1989, p. 1 . I 30 . 3 . 90 Official Journal of the European Communities No L 84/ 103 CN code Description 0206 10 95 Thick skirt and thin skirt 0206 29 Other : Other : 0206 29 91 Thick skirt and thin skirt 0709 Other vegetables, fresh or chilled : 0709 90 - Other : 0709 90 60 Sweetcorn 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 90 - Other vegetables ; mixtures of vegetables :  Sweetcorn (Zea mays var. saccbarata): 0712 90 19 Other 0714 Manioc, arrowoot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or insulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : Other : 0714 10 91 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 90 - Other : Arrowroot, salep and similar roots and tubers with high starch content : 071490 11 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced (within the limits of a Community tariff quota of 2 000 tonnes per year) 1005 Maize (corn) : 1005 10  Seed : 1005 10 90 ­ Other 1005 90 00  Other No L 84/ 104 Official Journal of the European Communities 30 . 3 . 89 2 . Subject to paragraph 4, the levy shall not be applied to direct imports into the overseas department of Reunion of rice falling within CN code 1006, excluding rice for sowing falling within CN code 1006 10 10 . 3 . If imports into the French overseas departments of maize originating in the ACP States or in the countries and territories have exceeded 25 000 tonnes in a year and are causing or are likely to cause serious distur ­ bances on those markets, the Commission shall, at the request of a Member State or on its own initiative, take the necessary measures . Any Member State may, within three working days of notification of the measure taken by the Commission, refer that measure to the Council . The Council, acting by a qualified majority, may take a different decision within one month . 4 . This Article shall "apply to products which are intended for use in the overseas departments and are released on the market there . If necessary, measures to ensure this may be taken in accordance with the procedure laid down in Article 27 . Article 27 1 . If necessary, detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or in the corresponding Articles of the other Regulations on the common organization of agricultural markets, as the case may be. 2 . In the case of meat and rice, these detailed rules shall relate in particular to : (a) the basis for calculation and the reference period to be used for fixing the amount by which the import duties are to be reduced ; (b) the arrangements for fixing the corresponding amount to be collected by the exporting country; (c) the issue of import licences and/or the introduction of an import licence arrangement ;  (d) the forms of proof acceptable and checking procedures . Article 28 In the light of the economic development requirements of the French overseas departments , the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, may alter the arrangements governing access to those departments' markets for the products covered by this Regulation. Article 29 This Regulation shall be without prejudice to the application either of Articles 89, 90, 234 and 257 of the Act of Accession of Spain and Portugal or of the corre ­ sponding Articles of the Acts of Accession of other acceding countries. Within the framework of this Regu ­ lation, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the provisions of the Protocol to the Third ACP-EEC Convention consequent on the Accession of Spain and Portugal to the European Communities. Article 30 1 . The safeguard clauses provided for in the Regu ­ lations on the common organization of the agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy shall be applicable to the products covered by this Regu ­ lation. 2 . As regards relations with the ACP States , the provisions of Regulation (EEC) No 1316/ 87 shall apply as complementary measures to the implementation of safeguard clauses pursuant to Chapter 1 of the third part of the Convention until the date given in the second paragraph of Article 31 hereof. 3 . As regards the countries and territories, the provisions of Decision 86/283/EEC and of Annex III thereto shall apply as complementary measures , as shall the provisions which replace them as from the entry into TITLE XIX General and final provisions Article 25 The reductions provided for by this Regulation shall be calculated by reference to :  the variable component of levies, where the levies contain such components,  in other cases, the levies, applicable to imports from third countries into the Community. However, during the period of application of any Accession, compensatory amounts in intra-Community trade measures to prevent deflection of trade shall be taken in accordance with the procedure laid down in Article 27 if this proves necessary. Article 26 In so far as the import regime set out in this Regulation provides for quantitative limits, imports of the products concerned which originate in the countries and terri ­ tories will be counted against these quantities. The using-up of these quantities will not however prevent placing in free circulation the products in question orig ­ inating in the ACP States within the limits of the global quantities set but in this Regulation . 30 . 3 . 90 Official Journal of the European Communities No L 84/105 It shall apply from 1 March 1990 and not later than 28 February 1991 . force of the new Decision on the association of the countries and territories. Article 31 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Communities. The Council, acting by a qualified majority on a proposal from the Commission, may decide to extend this Regulation beyond that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1990. For the Council The President G. COLLINS No L 84/ 106 Official Journal of the European Communities 30 . 3 . 90 ANNEX I LIST OF THE ACP STATES REFERRED TO IN ARTICLE 1 Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Central African Republic Comoros Congo Chad Cdte-d'Ivoire Djibouti Dominica Liberia Madagascar Malawi Mali Mauritania Mauritius Mozambique Niger Nigeria Papua New Guinea Rwanda Sio Tom6 and Principe Senegal Seychelles Sierra Leone Solomon Islands Somalia Saint Kitts and Nevis Saint Lucia Saint Vincent and the Grenadines Sudan Suriname Swaziland Tanzania Togo Tonga Trinidad and Tobago Tuvalu Uganda Vanuatu Western Samoa Zaire Zambia Zimbabwe Dominican Republic Equatorial Guinea Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea Bissau Guyane Haiti Jamaica Kenya Kiribati Lesotho 30 . 3 . 90 Official Journal of the European Communities No L 84/ 107 ANNEX II LIST OF THE COUNTRIES AND TERRITORIES REFERRED TO IN ARTICLE 1 (This list is without prejudice to the status of these countries and territories now or in the future) 1 . Overseas countries of the Kingdom of the Netherlands :  Aruba, the Netherlands Antilles (Bonaire, Curasao, St Maarten, Saba, St Eustatius), 2 . Overseas territories of the French Republic :  New Caledonia and Dependencies,  Wallis and Futuna Islands,  French Polynesia,  French Southern and Antarctic Territories . 3 . Territorial collectivities of the French Republic :  Mayotte,  St Pierre and Miquelon. 4 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland :  Anguilla ,  Cayman Islands,  Falkland Islands,  Sandwich Islands and their Dependencies,  Turks and Caicos Islands,  British Virgin Islands,  Montserrat,  Pitcairn,  St Helena and Dependencies,  British Antarctic Territory,  British Indian Ocean Territory. 5 . Overseas country of the Kingdom of Denmark :  Greenland.